Murray, C. J., delivered the opinion of the Court.
Heydenfeldt, J., concurred.
The appeal in this case, was taken and perfected in the Court below, after the decease of the appellant.
The affidavit of the respondents’ counsel, which is not contravened, shows that the appellant died on the same day that the judgment was rendered. There was then no authority for prosecuting the cause in the name of the deceased; but all proceedings ought to have been stayed until, by suggestion, his executor or administrator was made a party.
Let the appeal be dismissed.